Title: Thomas Jefferson to John Barnes, 17 January 1813
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Jan. 17. 13.
           Your favor of the 6th is duly recieved, and was communicated to mr Randolph, who, as I informed you is sole tenant of my mills, which he holds from year to year, the year beginning the 1st of July. he has no disposition to recieve a partner, because as he found to be the case in his late partnership his property became liable for all the losses while he had recieved but half the emoluments. I could not therefore encourage mr Eliason to take a troublesome journey with the expectation of mr Randolph’s coming to any conclusions with him. I have no doubt he will persevere in going thro’ the present year alone, were it only to ascertain what may be counted on. he is not doing the third of what might be done for want of coopers who cannot be had here. if mr Eliason, when so near as Fredericksburg, finds it not inconvenient to come thus much further I shall recieve him with pleasure. he may thereby become acquainted with the ground and with us, and we with him, and if there should be an opening hereafter, this previous acquaintance may have it’s influence mutually.I send you an order for the half yearly dividend of Genl Kosciuzko’s stock. I have heard nothing from him for some time. ever affectionately yours
          
            Th:
            Jefferson
        